SOCIAL AGREEMENT
Between
ATLANTIC RESOURCES, LIMITED
And the
UNITY FORESTRY DEVELOPMENT COMMITTEES (CFDCS)
OF

COMM!
FOREST MANAGEMENT CONTRACT (FMC) AREA-P, GRAND KRU, MARYLAND
RIVER GEE COUNTIES
LIBERIA

Forestry Development Authority
LEGAL REQUAIREMENT FOR THE FORMATION OF CFDG

This Social Agreement is hereby made and entered into by and between the Atlantic
Resources Limited, hereinafter referred to as Atlantic, the communities of Grand
Kru, Maryland & River Gee , Community Forest Development Committee( CFDC),
hereinafter referred to as the Communities, for Forest Management Contract Area “PY
and attested to as to its completeness by the Forestry Development Authority,
Monrovia, Liberia, hereinafter referred to as the FDA, under the provisions of the 2006
National Forestry Reform Law, and FDA Regulation No. 105-07 Regulation on Major Pre-
felling Operations under Forest Resource Licenses.

TECHNICAL DESCRIPTION OF THE AREA

Technical Description of Forest Management Contract Area-"P”

DESCRIPTION OF THE ARKA “P™

‘Teehnical Description

Forest Management Contract arca “P” lies within Latitudes 4°48°0" - 5°6'0 North of the equator
and Longitudes 8°0°0" - 8°18°6" West of the Greenwich Meridian and it is located in Grand Kru,
Maryland and River Gee Counties. Southeastern Liberia.

Forest Management Contract area “P" is 360 miles accessible by primary motor road by way of
Monrovia, Gharnga, Tappita, Zwedeu and John David's Town. and is 68 miles accessible to the
Port of Harper, Vary land County.

Metes and bounds

Starting from Bleebo Town. (4°43°S0.97°N - 7°56°57.59"W) thence a line runs N 83° W for
4,178 meters 10 the point of COMMENCEMENT (4°44'08. -7°59'] 1.21" W); thence a fine
runs Duc West for 1.800 meters to a point (4°44'07,35" 00°20.61" W); thence a tine runs N 33°
W for 2.039 meters to a point (4°45'02,99°N-8°00'46, 49" W): thence a line runs N 88° W for 6.994
licters to a point (4°45'10.57"N-8°04'33.61"W). thence a line runs N 53° W for 13.435 meters toa
point (4°99°34.41"N-8°10'20.62"Wh; thence a line runs N 3° E for 3.630 meters to a point
(1°S 13 |. 73"N-8°) 0'15.03"W): thence a line runs $ 64° E for 423 meters toa point (4°51'25.70"N-
S102. 81'W): thence a Line runs S E for 390 meters to a point (4°S1'16.85"N-
8°09'53.78"W); thence a line rums N 56° FE for 326 meters to a (4°S1'22.69°'N-
8°09'44.98"W), thence a line rams S$ 82° for 611 meters to a point (4°51°19,68"N-
8°99'25,22"W); thence a line runs S 13° for 2.104 meters to a point (4°S0']3.57"N-
8°09'09,59"W); thence a line runs $ 79° FE for 508 meters to a point (4°S0'10.23"N-
8°08'53.36"W), thence a line runs N 1? W for 882 meters to a point (4°50°38.81"N-

a

a

a

a

a

8°08°54.06"W): thence a line runs N 30° E for 848 meters to point (4°51'02.45°N.
8084 0.35"W point (4°51'46.04°N-
B°O8'44.73" point (4°52°05,06"N-
S*O8' " point (4°52'38.12'
point (4°52'38.12"N-

a
thence a line runs N 6° W for 1,353 meters to a
: thence a line runs N 10° E for 597 meters to
a

a

thence
; thence

line runs N 6° W for 1.029 meters to a
line runs Due East for $33 meters to

rane Goo
8°18'24.90"W%, thence a line runs N 2° W fer 232 meters to a point

8°18'25,.22"W); thence a line runs N 19° W for 412 meters to a point

8°18'29.54"W). thence a line runs N 37° W for 319 meters to a point

18'35.87"W}, thence a line runs Due North for 497 meters to a point

. thence a linc runs N 11° E for 178 meters to a point

thence a line runs N for 114 meters to a point

thence a line runs N for 355 meters to a point
BELSR. ; thence a fine runs N for 763 meters to a point (4°59'53.88"N-
gP19']2.04 thence a line runs N for 236 meters to a point (4°: 96" N-
8°19'16.6 thence a line runs N 35° E for 380 meters to a point (5°00'10.07"N-
8°19'09,.60°W), thence a line runs N 15° E for 248 meters to a point (5°00'17.84"N-

S°19'07.51"W); thenee a line runs N 45° E for 498 meters to a point (5°O0'29.30"N-
8°18'S6.10"W); thence a line runs N 4° E for 118 meters to a point (5°00'33,]3"N-8°18'55.82"W).
thence a line rans N 22° W for 170 meters to a point (5°003: '57.86"W), thence 2 line
runs N 5° E for 275 meters to a point (5°00'47.08"N-8°18'5 7.06" W): thence a line rans N 7° W for
389 meters fo a point (5°00"59.60"N-8°[8'58.53"W), thence a line rans N 31° E for 335 meters to.
a point (5°01'08.80"N-8°18'52.88"W): thence a line runs N 3° E for 3.646 meters to a point
(5°03'06.45"N-8°18'46.90"W)}, thence a jine runs N 40° E for 388 meters to a point
(5°03'15,97"N-8°18'38.80" W); thence a line runs $ 48° F for 224 meters to a point (5°03'11.21"N-
8°18'33.40"W); thence a line runs N 54° E for 329 meters to a point (5°O3'17.52"N-
8°18'24.79"W), thence a line runs N 10° E for 364 meters to a point (5°03'29.00"N-
8°18'22.71"W), thence a line runs N 43° £ for 377 meters to a point (5°03'37.69"N-
8°18'14.30"W); thence a line runs Due North for 345 meters to a point (5°03'48.87"N-
S°18'14.41°W); thence a line runs N 48° E for 301 meters to a point (5°03'55.18"N-
8°18'07.25"W), thence a line runs N 8° E for 348 meters to a point (3°04'06.46"N-8°2 8'05.69"W):
thence a line runs N 23° W for 309 meters to a point (5°04'1S.56"N-8°18'09.63" W): thence a line
runs N 63° E for 564 meters to a point (3°04'23.94"N-8°17'53.34" W): thence a Hine runs N 76° F
for 892 meters 10 a point (5°04'30.97"N-8°1 725.21" W); thence a line runs N 70° & for 8] 3 meters
to a point (5°04'40.02"N-8°4 700,34" thence a tine runs $ 84° LE for 136 meters to a point
(5°04'39,57"N-8°16'S5,99"W}: thence a line runs N 4° E for 175 meters t0 a point (S°04'45 a
8°16'55,.62" Wy, thence a line runs N 85° E for 517 meters to a point (5°04'46.73

8°16'38,90"W): thence a line runs N 54° E for 575 meters to a point (5°04'57.64"

8°16'23.87"W); thence a line runs N 24° E for 328 meters to a point (5°05'07.38"N-
8°16'19.64°W); thence a line runs N 27° W for 260 meters to a point (5°0S'14.80"N-
§°16'23.43"W): thence a line runs N 47° E for 561 meters to a point (5% "N:
S816'10,13"W); thence a line runs N 77° E for 442 meters to a point (5°05'30.44°N-
8°15'56.13"W); thence a fine runs N 42° E for 700 meters to a point (5°05'47.00"N-
8°1540.82"W): thence a linc runs N 15° E for 866 meters to a point (5°06'14.36"

8°1533.69"W): thence a fine runs N 26° E for 1,708 meters to a point (5°07'03.84"N-
8°15109.19"WW): thence a linc runs N 36° E for 453. meters to a point (5°07'15.65"N-
8°15°00.45"W): thence a line runs N 24° E for 558 meters to a point (5°07'32.15"N-
8°14'53,0]"W): thence a line runs N 84° E for $42 meters to a point (5°07'33.87"

8°1435.53"W); thence a linc runs N 23° EF for 168 meters te a point (5°07'38.87"N-
8°14°33.40"W); thenee a line runs $ 78° E for 449 meters to a point (5°07'35.78"N-
8°1419.13"W): thence a line runs N 79° Ef for 265 meters to a point (5°07'37.48"N-

8°14'10.67"W); thence a line runs $ 81° E for 365 meters te a point moving away from the
Proposed Protected Area boundary fine (5°07'35.65"N-8°13°58.94"W); thence a line runs N 34° E
for 10,711 meters to a point near the Dweken, Nyonken motor road (5°10'S8.4
$°09'17.50"W); thence a ine runs N 89° F for 7,742 meters to a poim across the Grand
Cess/Nuch River (5°11'04.09"N-8°05'05.13"W); thence a line runs S 72° E for 14.491 meters toa
point near the Si creek (5°08'38.15"N-7°57'40,17"W), thence a line runs $ 5° W for 1.133 meters

nae SEQ
Wy: thence a line runs S 72° E for 750 meters to 4 point (4°52°30.$4"N-
; thence a line runs N 33° EB for 3,261 meters to a point (4°S3'34.40°N.
; Uience a line runs N 81° E for 1,146 meters to a point (4°53'40,02"N-
; thence a line mms S 63° E for 813 meters to point (4°53'28.25"N-
39,36"W); thence a line runs S$ 78° E for 1,009 meters to a point (4°53'21.48"N-
G7.37"W), thence a line runs N 7 W for 720 meters to a point (4°53'44.72"N-
10.04"W); thence a line runs N 71° W for 1.233 meters to a point (4°53'58.07"N-
47.88"W); thence a line runs N 34° W for 473 meters to point (4°54°t0.75"N-
I"W); thence a line runs N 29° W for 555 meters to point (4°34'26.42"N-
"W); thence a ling runs N 1° E for 613 meters to a point (4°54'46.23"N-8°06'04.56" W):
thence a line runs N 20° W for 472 meters to a point (4°95'00.56"N-8°06'G9.93" W), thence a Ene
runs N 58° W for 365 meters to a point (4°55'10.20"N-8°06'2: "W): thence a line runs Due
North for 432 meters to a point (4°55'24_20"N-8°06'25.64"W); thence a line runs Due East for 392
meters to a point (4°55'24.06"N-8°06'06.37" W); thence a line runs N 2° E for 4,818 meters to a
point (4°57°59.92"N-8°G6'00.34"W): thence a tine runs N 81° W for 2,629 meters to a point
thence a line runs N 15° E for 1,885 meters to a point

(45812. 83"N-8°07 24.90" W);
line mms Due West for 2.015 meters to a point

(4°59' (.45"N-8°07'08.28"W): thence a
line runs Due North for 1,707 meters to a point

(4°59 | 45"N-8°08'13.75"W); thence
(5°00'06. 70"N-8°08°13.75"W): thence. linc runs N 88° W for 2.984 meters to point
Tine runs S 45° W for 4.035 meters to a point

a a
a a
a a
{58G0'10.33"°N-8°09°S0.66"W); thence a a
(4°58'37,99"N-8°1)'23.42"W): thence a fine runs N 73° W for 847 meters to a point
a a
a a
a a
a a

a
a
a
a
a
a
a
a

44°58'46.29"N-8°1 1549.66"W); thence: line runs S 56° W for 1,067 meters to point
(4°58'27,87"N-8°12'16.68"W); thence a line runs S 74° W for 1,31] meters to

(4°58'16.32"N-87) 2°58 12"W): thence a line runs N 32° W for 295 meters to

(4°58'24 12"N-8°13'03 20"W), thence a line runs S$ 72° W for 2.080 meters to a
(4°58'03.93°N-8°14'07.60"'W); thence a fine runs S 4° W for 463 meters to a point (4°57
$°14'08.62"W), thence a Jine runs S 45° W for [467 meters to a point (4°
891442. 10"W): thence a line runs S 68° W for 961 meters to a point (4°:
SISTLAS"W): thence a line rons S 41° W for 548 meters to a point (4°56°50.73)

8°15'22.79"W), thence a line runs S 30° E for 781 meters to a point (4°36'28.72"N-
8°15'J0.06"W), thence a line runs $ 76° W for 3.716 meters to the point on the Grand Kru-River
Gee Proposed Protected Area boundary line (4°55'39.85"N-8°17°07,16"W), thence a line runs Due
North for 141 meters te a point (4°56'04.41"'N-8°1 707.13" W); thence a line runs N 38° E for 266
meters to a point (4°56'11.22°N-8°17'01.82"W), thence a line runs N 25° |: for 181 meters to a

point (4°56'16.56"N-8°16'59.36"W), thence a line runs N 4° E forl64 meters to a point
(4°56'21.91

; thence a line runs N 16° W for 434 meters to a point
a thence a line runs N 33° for Sal meters o a point

BTS 20" wy thence a line rans N 28° FE for 216 meters to a paint
S1TTLOMW): thence a line runs N 14° W for 317 meters to a point

81713 47°W): thence a fine runs N 21° W for 21S meters to a point
8°17'16.02"W): thence a line runs N 4f° W for meters to a point (4°57'3),22"N-
$°17'22.00"Wy, thence a line runs % 69° W for meters fo a point (4°57'34.03)
B729.47"Wy thence a line runs N 26° W for meters to @ point (4°57'42.17"
8°1733.33"W): thence a line runs N 61° W for 274 meters to a point (4°57'46.47"N-
8 1T41.11"W): thence a line runs N 36° W for 380 meters to a point (4°S7°5646"N-
S1748.28"W): thence a line runs N 64° W for 658 meters to a point
8°1S8'07,50"W); thence a line runs N 26° W for 760 meters to a point
S°18'18.07"W): thence a line runs N 56° W for 238 meters to a point

STS 24.52"W); thence a line runs N 14° W for 32] meters to a point
S°1827.08"Wy, thence a line mins N 11° E for 357 meters to a point

AR So
to a point (5°08'01 65"N-7°S7'43.20"W)}: thence a line runs S 6J° E for 4,261 meters to a point
2.04"W}: thence a line runs S$ 60° W for 6,888 meters 10 4 point
.O8"W): thence a tine runs S$ 3° W for 3,711 meters to a point
W): thence a line runs S 87 W for 4.981 meters to a point
.02"W): thence a line runs $ 17° W for 2,116 meters to a point crossing the
Gi ereek and the Gleke, Jarblaken, Dweken, Martuken and Gortorken motor road to a point
(39014 8.29"N-8°02'04,73"W). thence a line runs S 2° W for 5,749 meters to a point
(4°58'4].98"N-8°02'11.57"W): thence a line runs S$ 73° F for 7.021 meters to a point
(4°5733,93"N-7°38'34.47°W); thence a line runs S 18° E for 7,628 meters te a point

N a

a

(4°S3'38.44°N-7°57'19.91"W): thence a line runs 84° E for 2.823 meters to a point
{4°53'48, 79"N- eee 48 COIN): thence a line runs S$ 36° E for 1,386 meters to 2 point
thence a line runs $ 10° F for 5,944 meters to a point
'02.66"N- 34" '48.07"W), thence a line runs Due South for 5,137 meters to a point pear the
Newaken. Bleebo town motor road (4°47'16,36"N-7°54'47 49"W); thence a line runs § 54° W for
9.972 meters to the point of commencement (4°44'08.82"N-7°59'11.21"W), embracing (One
fandred and Nineteen Thousand Three Hundred and Forty Four) 119.344 hectares of forest kind
and no more.

Figure 1: 2007 Land satellite Image Map of the area (30 meters resolution)

2007 Land Satellite Inage Showing:
Forest Managen
ean

\
a
N

oe

The Forest Management Contract area “P” was awarded to Atlantic Resources
Limited. In the preparation of the Forest Management Contract area “Pp”, notice was
given and surveys conducted in a portion of the affected communities. The purpose
of these surveys was to validate whether the area was suitable for commercial forest
practices based upon ecclogical, economic and social considerations. As part of this
survey, the affected communities were informed of the potential FMC in the vicinity and
the requirements for a social agreement. As a result of this, the FDA secured a
statement on behalf of affected communities around the Forest Management Contract
area “P” that they intend to negotiate a social agreement in good faith with the winner
of the competitive bid. .

Mes
IWUB Pw
SECTION I PURPOSE/ OBJECTIVE:

The Social Agreement is an agreement, between communities around a given logging
contract area and the logging company authorized to operate in that area, which
establishes the relationship between community and company.

The Social Agreement is an agreement required by FDA Regulation No. 105-07 between
any company that plans to harvest timber and the affected communities that could be
affected by that commercial activity.

Social Agreements are:

a) Only established between companies that have been authorized by the FDA
through the competitive bidding process and affected communities’;

b) To establish a code of conduct regarding rights and responsibitities of the
company and affected communities.

¢) To establish the financial benefits for all affected communities with respect to
section 34 of FDA Regulation No. 105-07 Regulation on Major Pre-felling
Operations under Forest Resource Licenses

d) Negotiated directly between companies and local communities; and

attested 10 and regulated by the FDA. However, the FDA does not play an
active role in the negotiation process beyond serving as @ facilitator or
mediator if discussions break down.

SECTION If. STATEMENT OF MUTUAL BENEFIT AND INTEREST:

The ATLANTIC RESOURCE LIMITED and Forest Management Contract Area “P"
Community Forestry Development Committee (CFDC) of Maryland, Grand Kru
& River Gee communities, strive to engage in a mutually beneficial relationship by
agreeing to the terms of this agreement. Working cooperatively in the on-going
implementation of the FMC will allow the affected communities and the Atlantic
Resources Limited to achieve their respective goals.

In consideration of the above premises, the parties hereto agree as follows:

SECTION III THE DUTY AND RESPONSIBILITIES OF Affantic Resources
Limited, (HOLDER):

The Holder shall identify the representative of the Timber Company designated by the

Company to represent it ia negotiating the terms of e social agreement. Corporation
representatives must include:

MB Pug
(1) Persons whose names are maintained on the list of names identified in the
Corporation pre-qualification documents or has such documentation to verify his
employment with the company and has the power to negotiate on the company’s
behalf; and

(2) In the event that this person is unable to negotiate with the Affected Community,
any other person that the Company may designate, subject to the requirements of this
Paragraph.

The Holder shall maintain a list of community representatives for its FMC.

The Holder shall conclude a negotiated agreement of the following issues, rights and
responsibilities:

That Atlantic agreed to design its logging operations to minimize effects on
traditional practices such as taboo day, sacred sites, and the range of taboo
animals/ptants, medicinal plant sites, hunting ground, non timber forest products
sites;

Atlantic agreed to ensure that water collection points are protected and
maintained;

Atlantic agreed that timber operations are timed to minimize disruption to
subsistence agricultural activities;

Atlantic agreed that timber operations respect the existing cash crops;

Atlantic agreed to participate in community development programs (such as
human resource development, construction of school, clinic, etc);

Atlantic agreed to provide transportation during emergency situation and major
development activity;

Atlantic agreed to pay $1.50 USD/ cubic meter to the community Forestry
Development Committee apart from the payment of 30% land rental ($2.50
per hectare) to the community benefit sharing scheme;

Atlantic agreed to build company camps near existing towns or affected areas;
Atlantic agreed not to harvest palm trees for processing , bridge construction
and or export;

Atlantic agreed not to construct logged bridges on primary roads;

Atlantic agreed to have CFDC representative verify production;

Atlantic agreed to provide first preference for employment for skill and unskiifed
employees of the affected communities in Maryland, Grand Kru and River Gee
Counties;

Atlantic agreed to recondition and maintain roads adjacent to the contract areas
and connect nearby towns;

Atlantic agreed to make available timber products to the community during
community development project;

In addition to the quarterly meetings, Atlantic shall hold emergency
meetings with the CFDC's and affected community to discuss any issues

affecting the community when the need arises;
hie Sud
* Atlantic agreed to construct schools for the education of employees
dependents;

¢ Atlantic agrees that the community shall use, free of charge. any reads
constructed and/or maintained by Atlantic: provided, however. that such use shail
not unduly prejudice nor interfere with either party.

SECTION IV. DUTIES AND RESPONSIBILITIES OF AFFECTED COMMUNITIES:

The Affected Communities shall identify their representatives through the election of
their members to a Community Forestry Development Committee. The
Community Forestry Development Committee is responsible for representing the
affected cornmunities in negotiating the terms of a social agreement. Community
Forestry Development Committees must abide by the following conditions:

(a) A Community Forestry Development Committee must consist of at least five
members who are residents of the community or communities that the Committee
represents.

(b) All members of a Community Forestry Development Committee must be freely
and fairly elected by residents of the community or communities represented by the
Committee.

(c) A Community Forestry Development Committee must provide a means for all
residents that it represents, including women and youth, to have their views heard and
considered.

(d) Prior to the disbursement of funds, 2 Community Forestry Development
Committee must be incorporated under the laws of the Republic.

Code of Conduct

« The community agreed to avoid the expansion of subsistent agriculture
activities within Contract Area. Hence community shall promote and encourage
Jow land agriculture development:

+ The community agreed to discourage unnecessary fire disposal and encourage
fire safe practices especially in contract area;

* Existing cash crops will be identified and Company inform by the community to
not conflict with harvest operations;

* The affected community can request transportation during emergency and
some major community development programs.

Lips
ik Cio:
SECTION V. DUTIES AND RESPONSIBILITIES OF THE FORESTRY
DEVELOPMENT AUTHORITY:

A. Ensure that the FMC is authorized so that all terms and conditions of the
License are met.

B, Ensure that the Operations of the Holder are in compliance with the FMC.

C. Distribute copies of agreement;

+ Original to FMC Holder,

» Community Forestry Development Committee (CFDC)

“The FDA Managing Director

NK Rug
SECTION VI. IT IS MUTUALLY AGREED AND UNDERSTOOD BY AND
BETWEEN THE PARTIES THAT:

A. PRINCIPAL CONTACTS. The principal contacts for this agreement are:

1. Atlantic Resource Ltd. 2. Community Forest Development
Mr. Matthew Jallah Committee
Incorporator Cell #
Atlantic Resource Ltd, Email:
Phone:
Email:

3. Forestry Development
Authority:

Hon. John T. Woods

Phone: +231-06-564-070
Email:

B. It is the intent of this agreement that the parties may modify this agreement by
mutual agreement. The FDA will need to attest to its completeness prior to any
modifications going into effect.

C. The parties will maintain lines of communication regarding operations and
specifically provide periodic updates to the chairperson regarding any Issues in
implementing the social agreement. The update should specifically provide
information as to the volume of logs removed to date.

D, The parties will hold an annual meeting with representatives of the Community
Forestry Development Committee, FDA and authorized representatives of the FMC
Holder to discuss the upcoming annual operating plan as wel! as attempt to resolve
any issues identified from the previous operating season.

E. The parties may provide support and assistance to each other in seeking grant end
alternative funding opportunities via letters of support and work on cre“?
applications.

(bes
Ay Ao
SECTION VII. REAL PROPERTY IMPROVEMENTS.

Any improvements (facilities, roads, etc.) developed as a result of this
agreement and at the direction of either of the parties, shall thereupon become
the responsibility of the affected communities, and shall be subject to the same
regulations and administration as other similar improvements of a similar nature.
No part of this agreement shall entitle FMC Holder to any share or interest in the
project other than the right to use and enjoy the same under the existing
applicable regulations.

SECTION VIII. PARTICIPATION IN SIMILAR ACTIVITIES.

This agreement in no way restricts the FMC Holder or Affected Communities or
FDA from participating in similar activities with other public or private agencies,
organizations, and individuals.

SECTION IX. DISPUTE RESOLUTION.

In the event of any issue of controversy under this agreement, the parties will seek

to initially resolve their differences with the assistance of FDA. In the event that
there are still differences, local government officials (District Commissioner,
Paramount Chiefs, Clan Chief, and Town Chief) should be considered as neutral
parties in a third-party mediation process. If not resolved by the steps above, any
controversy or claim arising out of or relating to this agreement shall be exclusively
settled by binding arbitration in accordance with the Commercia! Arbitration Rules
and judgment rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The laws applicable to the dispute, the Social Agreement and the
interpretation thereof are the laws of Liberia.. The arbitration shall take place at an
acceptable location within the towns represented by the CFDC and the arbitra!
proceedings will be in English with interpreter provided for tocal languages.
SECTION X. AUTHORIZED REPRESENTATIVES:

By signing below, the Chairperson of the Community Forestry Development

Committee certifies that the individuals listed in this document and representatives
of the Affected Communities and are authorized to act in their respective areas
for matters related to this agreement. Also, by signing below, the assigned
representative of the FMC Holder certifies that this individual is authorized to act
in this capacity for matters related to this agreement

SECTION XI COMMENCEMENT/EXPIRATION DATE.

This agreement is executed as of the date of the last signature and is effective
through the duration of a FMC and reviewed every 5 years for a FMC after which
time it will expire.

‘The authority and format of this agreement has been reviewed and approved for
signature.

This agreement shall be binding on the parties, their heirs, administrators/trix
assigns, successor -in-office as though they were physically present when this
agreement was signed.
in witness whereof, the parties hereto have executed this agreement as of the last date
written below.

AM Blto~

pate feb. 16, rele |
| Chairperson :

|
Community Forestry Development
| committee

Incorporator

Ce eter sd Howard

ra
ce
&

Hon. Jonn T. Woods Date
| Managing Director
| Forest Development Authority ._

Affected Community as defined in the regulation is as follows: a community comprising
less than a statutory district (including chiefdoms, clans, townships, towns, villages, and
all human settlements) whose interests are likely to be affected by Operations carried
out under a Forest Resource License. “Interests” for purposes of this definition may be

an economic, environmental, health, livelihood, aesthetic, cultural, spiritual, or religious
nature

ee

